Citation Nr: 0507369	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-34 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for major 
depression, neurosis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from September 1953 to 
September 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  


FINDINGS OF FACT

1.  In an unappealed February 1995 rating decision, the RO 
denied service connection for a psychiatric disorder 
including depression and anxiety. 

2.  Evidence associated with the veteran's claims folder 
subsequent to the RO's February 1995 rating decision is not 
so new or significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The February 1995 rating decision denying service 
connection for a psychiatric disorder including depression 
and anxiety is final.  38 U.S.C.A. §§ 5103, 5103A, 7104 (West 
2002); 38 C.F.R. § 20.1103 (2004).

2.  Since the February 1995 rating decision, new and material 
evidence has not been submitted, and the veteran's claim of 
entitlement to service connection for major depression, 
neurosis is not reopened.  38 U.S.C.A. §§ 5103, 5104A, 5108 
(West 2002); 38 C.F.R. § 3.156 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

Prior to reaching the merits of the veteran's appeal, the 
Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA must be 
satisfied in order to assure that VA has met its 
responsibilities to provide information and assist the 
veteran with his claim.  

The VCAA eliminated the former statutory requirement that 
claims be well grounded.  Cf.  38 U.S.C.A. § 5107(a) (West 
2002).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.   See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a May 2003 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a September 2003 statement of the case, the RO 
notified the veteran of regulations pertinent to new and 
material evidence claims, informed him of the reasons why his 
claim had been denied, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  

In an April 2003 letter, prior to the initial adjudication of 
the veteran's claim, he was informed of VA's duty to obtain 
evidence on his behalf.  The veteran was notified that VA 
would obtain all relevant service medical records, VA medical 
records, and reports of examinations or treatment at non-VA 
facilities authorized by VA.  In addition, VA would request 
other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received. 

With respect to VA's duty to assist the veteran in a claim to 
reopen, VA's responsibility extends to requesting evidence 
from any new source identified by the claimant, and if that 
evidence is then not new and material, the claim is not 
reopened, and VA's duties have been fulfilled.  VA does not 
have a duty to provide the veteran with a VA examination if 
the claim is not reopened.  The VCAA explicitly states that, 
regardless of any assistance provided to the claimant, new 
and material evidence must still be submitted to reopen a 
claim.  38 U.S.C.A. § 5103A(f) (West 2002); 38 C.F.R. § 
3.159(c)(4)(C)(iii) (2004).  

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).


B.  Legal analysis

The Board has reviewed all the evidence, including but not 
limited to the veteran's contentions, particularly those 
stated at the June 2004 personal hearing; service medical 
records; private treatment reports; and VA outpatient 
treatment and examination reports.  The Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, but it is not required to discuss each and 
every piece of evidence in a case.  The relevant evidence, 
including that submitted by the veteran, will be summarized 
where appropriate.  

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease contracted in the line of 
duty, in active military, naval, or air service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 U.S.C.A. § 1113(b) 
(West 2002); 38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus or link between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) 
(2004). 

The veteran requests that the Board reopen and grant his 
claim of entitlement to service connection for major 
depression, neurosis, on the basis that he has submitted new 
and material evidence.  The veteran's service connection 
claim was originally denied in a June 1979 rating decision.  
The RO denied the veteran's claim on the basis that his 
nervous disorder had existed prior to service and there was 
no evidence that it was aggravated beyond its natural 
progression during service.  The veteran's claim was most 
recently denied in a February 1995 rating decision.  At that 
time, the RO stated that there was no evidence to establish 
that the veteran had a psychiatric condition that was 
incurred during service or aggravated in service beyond the 
normal progress of the disorder.  In addition, there was no 
evidence that the veteran had a psychosis to a compensable 
degree within one year of separation from service.  The 
February 1995 rating decision is final.  See 38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1103 (2004).

Prior to the unfavorable rating decision in May 2003 that is 
the subject of this appeal, the veteran in March 2003 had 
filed to reopen his service connection claim.  Because there 
is a prior final determination for the veteran's claim, the 
February 1995 rating decision, the Board is required to 
decide whether new and material evidence has been presented 
before reopening and adjudicating the merits of the claim.  
See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2004).  When a veteran seeks 
to reopen a claim, the first inquiry is whether the evidence 
presented or secured since the last final disallowance is 
"new and material."  Under the pertinent version of 38 
C.F.R. § 3.156(a), "new" evidence is existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence is existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
"New and material evidence" can neither be cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2004).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends, and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.

In the present case, subsequent to the February 1995 rating 
decision, the veteran submitted VA outpatient treatment 
reports, as well as private medical treatment records.  These 
records show continued complaints and diagnoses of 
depression; however, there is no evidence of record 
indicating that the veteran's depression was aggravated 
during active service beyond its natural progression.  As 
such, the evidence submitted in support of the veteran's 
claims does not constitute new and material evidence because 
although it is new, it does not bear directly and 
substantially upon the issue of service connection.  That is, 
the evidence submitted in support of the claim does not 
constitute new and material evidence to the extent it is 
essentially cumulative and redundant of the evidence of 
record at the time of the prior final denial.

As discussed, the RO denied the veteran's claim based upon 
lack of medical evidence that the veteran's psychiatric 
disorder that existed prior to service was aggravated during 
service beyond its natural progression.  There remains a lack 
of such evidence.  The veteran has not submitted any 
competent medical evidence to show that his major depression 
was aggravated during service beyond its natural progression.  

The contentions made by the veteran since the February 1995 
rating decision requesting that his service connection claim 
be reopened cannot be considered new.  For the most part, his 
statements are duplicative and repetitive of the contentions 
he made previously.  Moreover, such statements are not 
material because he does not possess medical expertise, and 
he is, therefore, not competent to render an opinion on 
matters involving medical knowledge, such as diagnosis or 
causation.

The Board finds that there is a complete lack of medical 
evidence linking major depression, neurosis, to the veteran's 
military service as there is no objective medical evidence 
indicating that such disorder was aggravated during service.  
Where, as here, the determinative issue is one of medical 
diagnosis, causation, or aggravation, competent medical 
evidence is required.  Lay assertions are insufficient to 
reopen a claim under 38 U.S.C. § 5108.  See Pollard v. Brown, 
6 Vet. App. 11 (1993) (lay assertions, even if new, still 
would not be material evidence); Moray v. Brown, 5 Vet. App. 
211, 214 (1993) (implicitly holding that if lay assertions of 
medical causation will not suffice initially to establish a 
plausible basis for the claim, it follows that such 
assertions cannot serve as a predicate to reopen a claim).  

Accordingly, the Board finds that the evidence received 
subsequent to the February 1995 denial of the veteran's claim 
does not provide a new and material basis to reopen the claim 
of entitlement to service connection for major depression, 
neurosis.  Until a claimant meets his threshold burden of 
submitting new and material evidence in order to reopen his 
claim, the benefit of the doubt doctrine does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim of entitlement to service connection for major 
depression, neurosis, is not reopened; the appeal is denied.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


